Citation Nr: 1216800	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-41 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, to include as secondary to service-connected residuals of a fracture of the left tibia and fibula (left knee disability), and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a disability of the right knee, to include as secondary to a service-connected left knee disability. 

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for disabilities of the bilateral hips, to include as secondary to a service-connected right knee disability.

6.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the left tibia and fibula (left knee disability). 


REPRESENTATION

Appellant represented by:	Charles L. Holsworth, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Specifically, an April 2007 rating decision denied reopening the Veteran's previously denied service connection claim for hypertension, denied service connection for sleep apnea and a right knee disability, and continued the 10 percent rating for the Veteran's left knee disability.  An October 2008 rating decision denied reopening a previously denied service connection claim for a back disability.  Finally, a January 2010 rating decision denied, in pertinent part, service connection for disabilities of the bilateral hips. 

The Veteran's claims for a back disability and hypertension were reopened in August 2009 statements of the case (SOC's) and denied on the merits.  However, the Board must determine independently whether new and material evidence has been presented to reopen the claims as a jurisdictional matter, irrespective of the decision of the RO.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The Board notes that the RO characterized the Veteran's service connection claim for disabilities of the bilateral hips as a petition to reopen based on the Board's February 2003 decision denying service connection for disabilities of the joints and bones.  However, the Veteran has never before specifically claimed service connection for disabilities of the bilateral hips.  The Board finds that his previous claims for disabilities of the joints and bones do not preclude him from submitting new claims for disabilities of specific joints which were not previously specified in a claim or VA decision.  Accordingly, the Veteran's claim for disabilities of the bilateral hips has been re-characterized as a new claim rather than a petition to reopen a previously denied claim. 

The Veteran testified at a February 2009 hearing before a Decision Review Officer at the Muskogee RO.  A transcript of the hearing has been associated with the claims file.  

The Board notes that the Veteran had also indicated in his October 2009 and October 2010 substantive appeals (VA Form 9) that he wished to testify at a hearing before the Board.  However, this request was withdrawn in a January 2011 statement by the Veteran's representative on his behalf.  Accordingly, the Board may proceed with appellate review. 

The Veteran's representative submitted a June 2010 private examination report pertaining to the Veteran's lower extremities and back which was not previously considered by the RO.  A waiver of the Veteran's right to initial consideration of this evidence by the agency of original jurisdiction (AOJ) is not of record.  See 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Because the service connection claims potentially affected by this evidence must be remanded for further development, the RO will have an opportunity to consider this evidence in the first instance on remand. 

In April 2010, the Veteran submitted petitions to reopen his previously denied service connection claims for irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).  These claims have not yet been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The service connection claims for disabilities of the back and right knee, and the claim for an increased rating for the service-connected left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office. 


FINDINGS OF FACT

1.  An April 1991 rating decision denied service connection for a back disability; the Veteran was properly notified of the adverse outcome and his appellate rights in an April 1991 letter and did not file a notice of disagreement. 

2.  A December 2004 rating decision denied reopening the Veteran's claim for a back disability; the Veteran was properly notified of the adverse outcome and his appellate rights in a December 2004 letter and did not file a notice of disagreement. 

3.  Additional evidence received since the December 2004 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a back disability. 

4.  A March 2003 rating decision denied service connection for hypertension; the Veteran was properly notified of the decision and his appellate rights in a March 2003 letter and did not file a notice of disagreement. 


5.  A December 2004 rating decision denied service connection for hypertension; the Veteran was properly notified of the adverse outcome and his appellate rights in a December 2004 letter and did not file a notice of disagreement. 

6.  Additional evidence received since the December 2004 rating decision is new to the claims file but does not relate to an unestablished fact necessary to substantiate the claim of whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD or incurred in or aggravated by active military service.

7.  The Veteran's sleep apnea was not caused or aggravated by his service-connected PTSD or incurred in or aggravated by active military service. 

8.  There is no competent evidence of record of a disability of the left or right hip. 


CONCLUSIONS OF LAW

1.  The April 1991 rating decision, denying service connection for a back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The December 2004 rating decision, which denied reopening the claim of service connection for a back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence has been submitted to reopen the service connection claim for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The March 2003 rating decision, denying service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

5.  The December 2004 rating decision, denying service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

6.  New and material evidence has not been submitted for the claim of service connection claim for hypertension; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

7.  The criteria for service connection on a direct or secondary basis for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

8.  The criteria for service connection on a direct or secondary basis for disabilities of the bilateral hips have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran's petition to reopen the previously denied service connection claim for a back disability has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this issue is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For the following reasons, the Board finds that VA's duty to notify and assist under the VCAA has been satisfied with regard to the claims for hypertension, sleep apnea, and disabilities of the bilateral hips. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

In the context of a petition to reopen, the claimant must be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, with regard to the Veteran's petition to reopen the service connection claim for hypertension, a November 2006 letter was sent to the Veteran prior to the initial rating decision in this matter informing him of all five elements of service connection, the elements of new and material evidence, and the reasons for the prior denial of this claim in accordance with Kent.  The letter also gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of his and VA's respective responsibilities for obtaining such evidence.  Although the letter erroneously stated the May 2003 rating decision was the last prior final denial of this claim rather than the December 2004 rating decision, the Board finds that this error was nonprejudicial.  In this regard, only a short time period of about a year and a half separates the two decisions, and all of the evidence the Veteran submitted in support of his petition to reopen is either duplicative of evidence already of record at the time of the May 2003 rating decision or was not of record at the time of the December 2004 rating decision.  Thus, there is no indication that the Veteran was influenced by the erroneous date as to the evidence he submitted or that his claim was otherwise prejudiced by this error.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that whether prejudice exists must be determined on a case by case basis).  Accordingly, the Board concludes that the duty to notify has been satisfied with regard to the Veteran's petition to reopen his service connection claim for hypertension. 

With regard to the Veteran's claims for sleep apnea and disabilities of the bilateral hips, letters dated in November 2006 and September 2009 were sent to the Veteran prior to the initial rating decisions and informed him of all five elements of service connection, gave examples of the types of evidence he could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The letters also set forth the elements of service connection on a secondary basis.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 484.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  Many of the Veteran's service treatment records, perhaps all of them, are in the file, including his in-service hospitalization at Baptist Memorial Hospital in 1977, his October 1976 entrance examination, his August 1980 separation examination, and other pertinent service treatment records.  However, an attempt by VA in 1990 to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC) and Naval Reserve Personnel Center was unsuccessful.  VA received a response that these records repositories did not have the Veteran's service records.  The Veteran was informed in a February 2002 letter of VA's inability to obtain his service treatment records, including its attempt to do so in 1990.  However, the claims file reflects that over the years, and in support of various claims, the Veteran has submitted numerous service treatment records in his possession, including a copy of the August 1980 separation examination which was submitted just recently in November 2006.  Because the NPRC is not in possession of the Veteran's service treatment records, and because the Veteran himself has submitted service treatment records not previously in VA's possession, the Board infers that the Veteran likely possesses his original service treatment records.  The Veteran was requested to submit his service treatment records in the February 2002 letter, as well as in the November 2006 and September 2009 VCAA notice letters.  The Veteran has submitted many of these records and there is no indication that any service treatment records are missing at this point.  Moreover, given the fact that the originals seem to be in the Veteran's possession and that the NPRC has not been able to locate them, the Board concludes that further efforts to obtain the Veteran's service treatment records would be futile.  See 38 C.F.R. § 3.159.

The Veteran's VA medical records and private treatment records are in the file.  The Board notes that at the February 2009 RO hearing, the Veteran responded in the affirmative when asked whether he had been treated at the Kansas City, Missouri VA from 1980 to 1988.  However, the Veteran then stated that he had been getting treatment at VA ever since he moved to Tulsa, Oklahoma in 1988, suggesting that his treatment at VA did not begin until the late 1980's in Oklahoma.  This statement is more consistent with the Veteran's testimony at an October 2002 hearing before the Board, which reflects that the Veteran's treatment at VA began at the Tulsa VA clinic in the late 1980's or early 1990's rather than in 1980.  Indeed, VA treatment records from the Tulsa VA clinic dating from 1989 have been obtained by VA and associated with the claims file.  Moreover, the Kansas City VAMC responded in August 2009 to the RO's records request that no records were found for the Veteran.  The RO memorialized its inability to obtain these records in an August 2009 formal finding of unavailability, which sets forth the efforts made by the RO to obtain these records and the negative response received from the Kansas City VAMC.  The Veteran was also informed of VA's inability to obtain these records and what attempts had been made in this regard in an August 2009 letter.  The Veteran did not respond to this letter and has not further identified outstanding VA treatment records.  Because the Veteran has indicated that his treatment with VA began at the Tulsa VA clinic in the late 1980's, and because the RO's efforts to obtain earlier VA treatment records from the Kansas City VAMC have been unsuccessful, the Board finds that further efforts to obtain them would be futile.  As such, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In the context of a petition to reopen a previously denied claim, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured with respect to that claim.  See 38 C.F.R. § 3.159 (c)(4)(iii).  

Here, the Veteran was not afforded an examination with regard to his petition to reopen the hypertension claim.  As will be discussed below, the Board concludes that new and material evidence has not been submitted on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

VA examinations were also not provided with regard to the service connection claims for sleep apnea and disabilities of the bilateral hips.  As will be discussed below, there is no competent evidence of record indicating that the Veteran's sleep apnea may be related to his service-connected PTSD or to his military service.  Further, there is no competent evidence of a current disability of the left or right hip.  Therefore, the Board concludes that VA examinations are not required in order to decide these claims.  See McLendon, 20 Vet. App. at 83.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  In this case, as discussed above, the last prior final denial of the Veteran's claim is the December 2004 rating decision. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including arthritis and cardiovascular-renal disease, to include hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A. Back Disability

The Veteran petitions to reopen the previously denied service connection claim for a back disability.  For the following reasons, the Board finds that reopening is warranted.  

Service connection for a back disability was initially denied in an April 1991 rating decision.  The Veteran was notified of this decision and his appellate rights in an April 1991 letter in accordance with 38 C.F.R. § 19.25 (2011).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2011).  Consequently, the decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  In a December 2004 rating decision, the RO denied reopening the Veteran's claim for a back disability.  The Veteran was notified of this decision and his appellate rights in a December 2004 letter and did not appeal.  Consequently, the December 2004 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In support of his petition to reopen this claim, the Veteran submitted a March 2008 letter from M.E.M., a chiropractor, stating that the Veteran's back disability was caused by abnormal weight bearing resulting from his service-connected left knee disability.  At the time of the December 2004 rating decision, a positive nexus opinion from a competent medical professional with regard to the Veteran's back disability was not of record.  Accordingly, as this evidence is new to the file and supports the Veteran's claim, the Board finds that new and material evidence has been submitted.  See 38 C.F.R. § 3.156(a). 

As such, reopening the Veteran's service connection claim for a back disability is warranted.  See id.  The appeal is granted to this extent only. 

B. Hypertension 

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for hypertension.  For the following reasons, the Board finds that reopening is not warranted.  

Service connection for hypertension was initially denied in a March 2003 rating decision.  The Veteran was notified of this decision and his appellate rights in a March 2003 letter in accordance with 38 C.F.R. § 19.25.  He did not submit a NOD.  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a).  Consequently, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran petitioned to reopen this claim in August 2003, and service connection for hypertension was again denied in a May 2004 rating decision which the Veteran did not appeal.  However, within a year of that decision, the Veteran submitted a September 2004 letter from D.W., a doctor of osteopathic medicine (D.O.), stating that the Veteran's hypertension was caused by his PTSD.  In a December 2004 rating decision, the RO denied reopening this claim, finding that the September 2004 letter from D.W. did not constitute new and material evidence.  The Veteran was notified of this decision and his appellate rights in a December 2004 letter and did not appeal.  Consequently, the December 2004 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The December 2004 rating decision is the last prior final denial of this claim. 

Preliminarily, the Board notes that the Veteran has advanced a new theory of service connection in support of his petition to reopen, namely that his hypertension was directly incurred in or aggravated by active service.  Previously, the Veteran had only argued that his hypertension was caused or aggravated by his service-connected PTSD.  However, the factual basis of a claim is the claimant's disease or injury, and thus a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be basis of a new claim.  See Boggs v. Peake, 520 F.3d 1330 (2008); see also Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Thus, new and material evidence is still required in order to reopen this claim.

The medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm for systolic blood pressure and 90 mm for diastolic blood pressure.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (citing Dorland's Illustrated Medical Dictionary, 801 (28th ed. 1994).  For evaluation purposes, VA has defined hypertension to mean that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1) (2011).  Because the threshold for hypertension defined by the medical community is lower than that defined by VA for evaluation purposes, the Board will apply the former to the present claim as it is more favorable to the Veteran.  

The RO denied reopening the Veteran's service connection claim for hypertension in the December 2004 rating decision because the RO found that there was no probative evidence of record supporting a relationship between the Veteran's hypertension and his service-connected PTSD or his period of active service.  Thus, in order to reopen this claim, there must be new evidence of record which could help support a finding that there is a relationship either between the Veteran's hypertension and PTSD or hypertension and active service.  See 38 C.F.R. § 3.156(a).

At the time of the December 2004 rating decision, the relevant evidence consisted, in pertinent part, of the Veteran's service treatment records, some of which reflected higher blood pressure readings but were negative for diagnoses of hypertension, the Veteran's statements arguing a relationship between his hypertension and PTSD, VA treatment records showing a diagnosis of hypertension as early as August 1999, and the opinion by D.W. affirming a relationship between the Veteran's service-connected PTSD and his hypertension.  Also of record at the time was a January 2004 VA examination report in which the examiner opined that the Veteran's hypertension was not likely due to PTSD.  

The Board finds that the relevant evidence submitted since the December 2004 rating decision does not constitute new and material evidence.  Specifically, VA treatment records dating from 1989 to 2007 show diagnoses of hypertension beginning in 1997.  However, the fact that the Veteran had a long-standing history of hypertension was already of evidence at the time of the December 2004 rating decision.  These records do not indicate that there is a relationship between the Veteran's hypertension and his PTSD or his period of active service.  In this regard, the Veteran separated from active service in October 1980.  The earliest diagnosis of hypertension is reflected in a July 1997 VA treatment record reflecting "mild hypertension."  A June 1989 VA treatment record reflects a blood pressure reading of 140 mm for systolic blood pressure and 80 mm for diastolic blood pressure.  This blood pressure reading does not meet the criteria for a diagnosis of hypertension.  See Duenas, 18 Vet. App. at 519; see also 38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).  Even assuming that the Veteran had hypertension at this time, it would not suggest a relationship to service, as this record is dated almost ten years after the Veteran's October 1980 discharge.  As such, these records do not constitute new and material evidence as they do not support a relationship between the Veteran's hypertension and his PTSD or period of active service.

The Board has also considered a February 1999 VA treatment record which reflects the Veteran's reported belief that his blood pressure might be higher due to anxiety.  However, this treatment record does not reflect the clinical findings of a medical professional.  Rather, it simply transcribes the Veteran's lay statement.  The fact that this lay statement is contained in a medical record does not render it competent medical evidence simply because it was noted by a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board finds that the Veteran, as a layperson, does not have the expertise to render a competent opinion as to whether his anxiety or PTSD causes or aggravates his hypertension, as this is determination that is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Accordingly, this record does not constitute new and material evidence of a relationship between the Veteran's hypertension and his service-connected PTSD.  See Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.  Indeed, it is merely duplicative of statements the Veteran previously made in support of his earlier claims for hypertension. 

Finally, the Board notes that the Veteran submitted an August 1980 service separation examination in November 2006.  It appears that this record was not previously of evidence at the time of the December 2004 rating decision.  Under 38 C.F.R. § 3.156(c)(1), any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  An award based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  Id. § 3.156(c)(3).  However, such records do not include records that VA could not have obtained when it previously decided the claim because the records did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the appropriate official source.  Id. § 3.156(c)(2).  A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Id. § 3.156(c)(4).  

In this case, as discussed above with regard to VA's duty to assist under the VCAA, it appears that the Veteran's original service treatment records are in his possession.  VA has been unable to obtain them from the NPRC.  The Veteran had not previously submitted this record himself despite many requests for him to submit service medical records in his possession over the years.  Thus, because this is a record that VA has not been able to obtain previously, the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply.  See id. § 3.156(c)(2).  Moreover, the August 1980 separation examination simply reflects a blood pressure reading of 106 for systolic blood pressure and 70 for diastolic blood pressure, which is not indicative of hypertension.  See Duenas, 18 Vet. App. at 519; see also 8 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).  Further, there is no diagnosis of hypertension in this record.  Thus, the Board finds that this record is not relevant to the Veteran's claim.  Rather, it is simply duplicative of other service treatment records in the file at the time of the December 2004 rating decision reflecting normal or high blood pressure readings.  As such, the provisions of section 3.156(c)(1) do not apply.  For the same reasons, this record does not constitute new and material evidence under section 3.156(a).  

Accordingly, for the foregoing reasons, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for hypertension.  As such, the petition to reopen is denied.  See 38 C.F.R. § 3.156(a).
III. Service Connection

The Veteran claims entitlement to service connection for sleep apnea and disabilities of the bilateral hips.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

For claims submitted on or after October 10, 2006, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

A. Sleep Apnea

The Veteran argues that his sleep apnea was caused or aggravated by his service-connected PTSD.  In support of his claim, the Veteran submitted a private sleep study dated in March 2006 reflecting a diagnosis of mild obstructive sleep apnea.  This record does not suggest a relationship between the Veteran's PTSD and his sleep apnea.  The Veteran has not submitted any other evidence apart from his lay statements supporting a relationship between his sleep apnea and his PTSD.  In this regard, whether there is a relationship between a psychiatric disorder such as PTSD and sleep apnea is a complex medical determination that cannot be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  As a lay person, the Veteran does not have the medical expertise to render a competent opinion as to whether his PTSD has caused or aggravated his obstructive sleep apnea.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  If the Veteran's PTSD affects his sleep, by causing nightmares for example, such a symptom is factored into the appropriate disability rating assigned his PTSD.  This issue is not currently before the Board.  By contrast, sleep apnea is a specific, discreet sleep disorder, and there is simply no competent evidence suggesting a relationship between the Veteran's PTSD and his sleep apnea.  As such, service connection for sleep apnea on a secondary basis must be denied.  See 38 C.F.R. § 3.310. 

The Veteran does not argue that his sleep apnea was directly incurred in or aggravated by active service.  The service treatment records and examination reports are negative for sleep apnea or a sleeping disorder.  The earliest diagnosis of sleep apnea is reflected in the March 2006 private treatment record, which is dated over twenty five years after the Veteran's separation from active service.  This long period of time of over two decades between the Veteran's active service and the earliest evidence of sleep apnea weighs against a relationship between the two.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  In the absence of any evidence that the Veteran's sleep apnea was incurred in or aggravated by active service, service connection for sleep apnea must also be denied on a direct basis.  See Shedden, 381 F.3d at 1166-67.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for sleep apnea must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. Bilateral Hip Disabilities

The Veteran argues that his service-connected disability of the left knee caused or aggravated disabilities of the bilateral hips.  However, there is no competent evidence of record of any pathology of the bilateral hips.  In this regard, an August 2009 VA x-ray study of the hips was normal.  There are no other VA treatment records or examination reports or private treatment records showing a disability of the hips.  While the Veteran is competent to report pain and discomfort, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  A chronic disability must be diagnosed to accompany his complaints.  

In the absence of competent evidence of a current disability of the left or right hip, service connection cannot be granted.  See Shedden, 381 F.3d at 1166-67 (holding that service connection requires, in pertinent part, evidence of a current disability); see also 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disabilities of the bilateral hips must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

New and material evidence has been received to reopen the claim of service connection for a back disability; the appeal is granted to this extent only.  

The petition to reopen the claim of entitlement to service connection for hypertension, to include as secondary to PTSD, is denied.

Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, is denied. 

Entitlement to service connection for disabilities of the bilateral hips, to include as secondary to a service-connected left knee disability, is denied. 


REMAND

The Board finds that the Veteran's remaining claims must be remanded for further development before they are ready for appellate review.

With regard to the Veteran's claim for an increased rating for his service-connected left knee disability, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted under the VCAA.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, a VA examination of the Veteran's left leg was last performed in April 2007 and is now about five years old.  Accordingly, a new VA examination should be performed to assess the current level of severity of the Veteran's left knee disability.  See id.

With regard to the Veteran's service connection claims for disabilities of the right knee and back, the Board finds that new VA examinations are warranted to ensure that an adequate nexus opinion is obtained pursuant to VA's duty to assist under the VCAA.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In this regard, one of the Veteran's principal contentions is that his back and right knee disabilities were caused or aggravated by an abnormal gait resulting from his service-connected left knee disability.  In April 2007 and July 2008 VA examinations performed in connection with these claims, the examiner opined, in pertinent part, that there was no relationship between these disabilities because the Veteran did not exhibit an abnormal gait or abnormal weight bearing.  However, a March 2008 letter by M.E.M., a chiropractor, states that the Veteran's right knee and back disabilities were in fact caused by abnormal weight bearing resulting from the Veteran's left knee disability.  

Moreover, the evidence of record is conflicting as to whether the Veteran's gait has been affected by his left knee disability.  Specifically, an October 2004 private examination report reflects that the Veteran's gait was slightly abnormal and that a "left limp" was present.  However, it was also noted that examination of the feet failed to reveal any abnormal weight-bearing signs such as callosities or breakdowns.  An April 2006 VA treatment record likewise reflects that the Veteran walked with an antalgic gait in which he favored his right lower extremity.  An April 2007 VA joints examination report reflects that the Veteran's gait was normal, as does a June 2010 private examination report.  Accordingly, on remand, a new VA examination and opinion should be obtained.  The examiner should review the claims file, including the records discussed in this paragraph and the March 2008 opinion by M.E.M., and render an opinion as to the likelihood that abnormal weight bearing in the past or present due to the Veteran's service-connected left knee disability has caused or aggravated his disabilities of the back and right knee. 

As noted above, the Veteran's representative submitted a June 2010 private examination report pertaining to the Veteran's lower extremities and back which was not previously considered by the RO.  In this report, the examiner stated that he was unable to "conclude that [the Veteran's] current symptoms were either the result of or not the result of his injury . . . in 1977."  The Board notes that in 1977, during active service, the Veteran was struck by a car.  Service connection for the Veteran's left knee disability has been established based on this injury.  The June 2010 private examination report may affect the determination of the Veteran's claims.  A waiver of the Veteran's right to initial consideration of this evidence by the agency of original jurisdiction (AOJ) is not of record.  See 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Accordingly, on remand, the RO should review this evidence as well as any other evidence associated with the file since these claims were last adjudicated. 

The RO should also take this opportunity to obtain the Veteran's outstanding VA treatment records dating from December 2009 and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records dating from December 2009 should be obtained and associated with the claims file.

2. The Veteran should be scheduled for a VA orthopedic examination to identify and evaluate all impairment involving his service-connected residuals of a fractured left tibia and fibula.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the left knee.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

The examiner must also address whether any of the following are present: arthritis of the left knee; recurrent subluxation or lateral instability of the left knee, and whether it is slight, moderate, or severe; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; and/or whether there is malunion of the tibia and fibula and, if so, whether there is marked knee or ankle disability, moderate knee or ankle disability, or slight knee or ankle disability. 

The examiner should also discuss all functional impairment resulting from the Veteran's left knee disability, including its impact on occupational functioning.  A complete rationale should be provided.

3. The Veteran should be scheduled for a VA examination to assess the nature and likely etiology of his disabilities of the back and right knee.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's back and/or right knee disability is at least as likely as not (i.e., to at least a 50:50 degree of probability) caused or aggravated (i.e. permanently worsened) by his service-connected left knee disability, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

In rendering this opinion, the examiner must consider and reconcile the evidence of record showing an abnormal gait, as discussed in the body of this remand.  In other words, even if the Veteran's gait is found to be normal at the time of the examination, the examiner should consider whether an abnormal gait in the past caused or aggravated the Veteran's back and/or right knee disabilities.  Further, even if the examiner finds that the Veteran's back and/or right knee disabilities were not caused by his left knee disability, the examiner must still address whether either was aggravated (permanently worsened) by the left knee disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits, taking into consideration the June 2010 private examination report.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


